Case: 12-11215       Document: 00512406694         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 12-11215
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWARD HAMPTON, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-245-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Edward Hampton, III, pleaded guilty to theft of mail by a postal employee,
a violation of 18 U.S.C. § 1709. He was sentenced to 24 months of imprisonment
and two years of supervised release. He was also ordered to pay restitution in
the amount of $166,116.47. Hampton challenges the loss calculation and the
restitution order. He argues that the evidence was not sufficient to show that
he was responsible for four of the seven Express Mail parcels upon which the
loss calculation and restitution order were based.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11215     Document: 00512406694      Page: 2   Date Filed: 10/15/2013

                                  No. 12-11215

      We review the district court’s calculation of the amount of loss under
United States Sentencing Guideline § 2B1.1(b)(1)(G) for clear error. United
States v. Sanders, 343 F.3d 511, 520 (5th Cir. 2003). Our review of the district
court’s “quantum of an award of restitution is for abuse of discretion” and
review of its factual findings is for clear error. United States v. Sharma, 703
F.3d 318, 322 (5th Cir.), petition for cert. filed (Apr. 30, 2012) (No. 12-1312).
      The presentence report (PSR) reflected the following: On May 21, 2009,
the owner of Tilak Jewelers (Tilak), in Irving, Texas, contacted United States
Postal Inspector M. Dotson and informed him that he had not received several
Express Mail parcels that had been mailed to his business.            The parcels
contained jewelry. The undisputed evidence showed that in July 2007, Hampton
became the employee solely responsible for picking up the Express Mail from
that station. On February 18, 2010, postal inspectors placed a “bogus” Express
Mail parcel addressed to Tilak into the mail system. The bogus package
contained imitation earrings. Hampton was seen leaving the postal station with
the bogus parcel. Hampton was subsequently detained and interviewed; he
admitted to stealing three Express Mail parcels in 2009.
      In this case, the PSR set forth the evidence relied upon in making the loss
determination, and the district court was “in a unique position to assess the
evidence and estimate the loss based upon that evidence”; the court was required
only to “make a reasonable estimate of the loss.” § 2B1.1, comment. (n.3(C)).
Hampton admitted to stealing three Express Mail parcels containing jewelry in
2009 and did not deny taking the bogus parcel. The information in the PSR was
derived from Hampton’s admissions and investigative reports prepared by the
U.S. Postal Inspection Service as well as interviews with the Postal Inspector.
The district court’s finding that Hampton was responsible for at least four more
thefts of parcels from a route for which he was solely responsible is plausible in
light of the evidence as a whole. See Sanders, 343 F.3d at 520. Moreover,
Hampton’s challenge to the district court’s calculation of the amount he owed as

                                        2
    Case: 12-11215   Document: 00512406694    Page: 3   Date Filed: 10/15/2013

                               No. 12-11215

restitution is likewise unavailing because our review of the record shows no
abuse of discretion. See Sharma, 703 F.3d at 322.
     The judgment of the district court is AFFIRMED.




                                     3